Citation Nr: 1541140	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-21 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial rating for a service-connected lumbar strain, rated 0 percent disabling prior to March 19, 2013, and as 10 percent disabling thereafter. 

2.  Entitlement to an initial compensable evaluation for a service-connected right hallux valgus/bunion.

3.  Entitlement to an initial compensable evaluation for a service-connected left hallux valgus/bunion.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from April 1985 to August 2007.  He also served with the Army National Guard from February 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board), on appeal from  a February 2008 rating decision a Department of Veterans Affairs (VA) Regional Office (RO).  The RO granted the Veteran's claims for service connection, and assigned initial non-compensable evaluations.  

The Board remanded the claims in August 2012 for further development and consideration.  An April 2013 rating decision granted a 10 percent rating for the lumbar strain, effective March 19, 2013.

The Veteran requested to appear before a member of the Board in a videoconference hearing.  A hearing was scheduled in April 2011, and then rescheduled, per the Veteran's request, for June 2011.  However, the Veteran failed to appear at the subsequent June 2011 hearing.  The Veteran has not provided any explanation for   his failure to appear at the June 2011 hearing.  His hearing request is considered withdrawn.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  These records have been reviewed by the Board in adjudicating this claim. 



FINDINGS OF FACT

1.  Prior to March 19, 2013, the Veteran's lumbar strain was manifested by painless full range of motion; there was no evidence of muscle spasm or guarding, and no evidence of incapacitating episodes of disc disease.

2.  Since March 19, 2013, the Veteran's lumbar strain is manifested by forward flexion greater than 60 degrees but less than 85 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees; there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and no evidence of incapacitating episodes of disc disease.

3.  The Veteran's right and left hallux valgus/bunion are manifested by pain and bunions, without evidence that either was operated on with a resection of the metatarsal head, or was so severe that it was equivalent to the amputation of the great toe. 
 

CONCLUSIONS OF LAW

1.  Prior to March 19, 2013, the criteria for a compensable disability rating for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237 (2015).

2.  From March 19, 2013, the criteria for a disability rating in excess of 10 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237 (2015).

3.  The criteria for a compensable disability rating for right hallux valgus/bunion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2015). 
 
4.  The criteria for a compensable disability rating for left hallux valgus/bunion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

Concerning the duty to assist, VA has obtained service treatment records (STRs) and post-service treatment records, and afforded the appellant physical examinations.  

The Board remanded the claim in August 2012 to obtain additional treatment records and schedule the Veteran for an examination.  Treatment records were requested, and a VA examination was conducted.  The agency of original jurisdiction has substantially complied with the August 2012 remand directive   such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss  where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his currently assigned disability ratings for his low back and bilateral hallux valgus/bunion conditions do not adequately reflect the severity of his current disabilities.  The Veteran contends that he has extreme pain and functional loss due to the conditions.  

A.  Lumbar Strain

Back disabilities are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Intervertebral disc disease can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Id.  

Pertinent to the lumbar spine, under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.   A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id.  Note (1).

Arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to    be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is merited for X-ray evidence of involvement of two or more     major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent disability rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Diagnostic Code 5003.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be  used for calculation of the combined range of motion.  Note (2), General Rating Formula, 38 C.F.R. § 4.71a, Plate V (2015).

Alternatively, intervertebral disc syndrome can be rated under the IVDS Formula. Under these criteria, incapacitating episodes having a total duration of at least       six weeks during the past 12 months warrants a 60 percent evaluation.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted. With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  38 C.F.R.   § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute  signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2015).

The Veteran is in receipt of a 0 percent rating for lumbar strain prior to March 19, 2013 and a 10 percent rating thereafter under Diagnostic Code 5237, which utilizes the General Rating Formula.  

A pre-discharge VA examination was conducted in July 2007.  The Veteran was able to sit, stand, walk and perform his daily activities.  However, while at work,  the Veteran had to get up after sitting for 20 or 30 minutes, and could not lift heavy weights from the floor.  He was incapacitated for two days the past year due to low back pain.  Physical examination found lumbar spine flexion of 0 to 90 degrees, extension of 0 to 30 degrees, bilateral lateral bending of 0 to 30 degrees, and rotation of 0 to 45 degrees.  The Veteran's combined range of motion was normal according to 38 C.F.R. § 4.71a, Plate V.  There was no decreased motion on repeat testing.  Lower extremities sensory and motor findings were intact.  There was no evidence of spasms or radiculitis.  There was no foot or leg drop.  Bowel and bladder function were normal.  Posture and gait were normal.  He failed to appear for his scheduled X-ray studies, however, the examiner noted that September 2002 and September 2006 in-service lumbar X-rays were normal.  The diagnosis was lumbar strain with episodic pain.  

A VA examination was conducted in September 2009.  The Veteran stated that     he missed two days of work due to low back pain.  There were no episodes of incapacity with physician-ordered bed rest in the last year.  He was able to perform the activities of daily living.  He could stand for 30 minutes, sit for an unlimited amount of time, walk for 60 minutes, climb five flights of stairs, and lift 50 to 100 pounds.  He could not run due to his low back and feet pain.  Regarding his lumbosacral strain, he reported pain of 5 on a scale of 10.  He denied sensory or motor radiculopathy.  He denied flare ups in the past year.  

Physical examination found lumbar spine flexion of 0 to 100 degrees, extension     of 0 to 30 degrees, bilateral lateral bending of 0 to 30 degrees, and rotation of 0 to     45 degree.  The Veteran's combined range of motion was normal according to 38 C.F.R. § 4.71a, Plate V.  There was no decreased motion on repetitive testing.  The VA examiner found that the Veteran's low back pain is associated with stiffness, fatigueability and lack of endurance.  Degenerative disc disease (DDD)   of L5-S1 was found on X-ray.  The diagnosis was lumbosacral strain with L5-S1 DDD, and no motor or sensory radiculopathy.  

A VA examination was conducted on March 19, 2013.  Physical examination  found lumbar spine flexion of 0 to 75 degrees, with pain beginning at 50 degrees; extension of 0 to 25 degrees, with pain beginning at 25 degrees; right lateral bending of 0 to 30 degrees, with pain beginning at 30 degrees; left lateral bending of 0 to 30 degrees, with pain beginning at 25 degrees; and bilateral rotation of 0 to 30 degrees with pain beginning at 30 degrees.  The Veteran's combined range of motion was 195 degrees.  There was no decreased motion on repetitive use testing.  The Veteran incurred additional functional loss with 3 repetitive movements.  The examiner noted that there was functional loss of the lumbar spine due to less movement than normal and pain on movement.  The examiner also noted that, although there is loss of function due to pain, there were no additional changes in the Veteran's range of motion.  There was no guarding or muscle spasm of the lumbar spine.  Muscle testing was normal, and there was no muscle atrophy.  Sensory examination was normal, and there was no evidence of radiculopathy.    The Veteran did not have intervertebral disc syndrome (IVDS) of the lumbar spine.  The examiner stated that there were no incapacitating episodes of back pain over the past 12 months which necessitated doctor-ordered bed rest.  The examiner stated that arthritis was documented on X-ray, and that there was no significant change compared to the September 2009 X-ray study.  The diagnosis was lumbar DDD without radiculopathy.  

Prior to March 19, 2013

The Veteran's forward flexion of the lumbosacral spine was full and painless on at 90 degrees and 100 degrees on 2007 and 2009 VA examinations.  The combined range of motion of the thoracolumbar spine on each examination during this    period was likewise normal according to 38 C.F.R. § 4.71a, Plate V, even when considering repetitive use.  In fact, Veteran's lumbar range of motion was either normal or greater than normal in each plane of motion on both examinations conducted during this period.  The Veteran's gait was normal, and no spinal abnormality or muscle spasm was noted.  

In sum, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an initial evaluation in excess of the 0 percent rating for the period prior to March 19, 2013 under the General Rating Formula.  The Veteran's range of motion during this period was pain free and normal.  See DeLuca, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  

The Board notes that a compensable rating is not warranted under Diagnostic Code 5003 as the Veteran does not have painful limitation of motion of the lumbar spine during this period.  Moreover, there is no evidence of physician-ordered bed rest; therefore, entitlement to an increased rating under the IVDS Formula is not warranted.  Finally, there are no associated neurological abnormalities to warrant separate ratings.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his lumbar strain.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating prior to March 19, 2013 is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to a Rating in Excess of 10 Percent as of March 19, 2013 

A rating in excess of 10 percent is not warranted for the period since March 19, 2013, pursuant to the General Rating Formula.    

The Veteran's forward flexion was greater than 60 degrees, and the combined range of motion of the thoracolumbar spine was greater than 120 degrees during the VA examination, even when considering the effects of pain and repetitive use.  

The limitation of motion as of March 19, 2013 did not approximate the requirements for a higher 20 percent rating.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an initial evaluation in excess of the 10 percent rating for the period as of March 19, 2013 under Diagnostic Code 5237.  See Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  Further there are no associated neurological abnormalities to warrant separate ratings.  

There are no incapacitating episodes requiring physician-ordered bed rest.  Thus, an increased rating based on incapacitating episodes under the IVDS Formula is not warranted.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his lumbar strain.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a rating in excess of 10 percent as of March 19, 2013 is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Hallux Valgus/Bunion

As an initial matter, the Board notes that the Veteran is separately rated for bilateral pes planus, and this issue is not presently on appeal before the Board.  Therefore, symptomatology associated with this disability cannot be used in evaluating the Veteran's hallux valgus disabilities.  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994) citing Brady v. Brown, 4 Vet. App. 203 (1993); 38 C.F.R.      § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  Additionally, the Board notes that hallux valgus has a diagnostic code specific to the Veteran's disabilities at issue.  See Butts v. Brown,   5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).  

Hallux valgus is angulation of the great toe away from the midline of the body (toward the other toes) and can be caused by bunions.  Verdon v. Brown, 8 Vet. App. 529, 530 (1996) and Weggenmann v. Brown, 5 Vet. App. 281, 283 (1993).  The major findings in hallux valgus are pain or discomfort in the first metatarsophalangeal joint (the joint at the base of the great toe) or under the ball of the foot, deformity at that joint, and sometimes redness and swelling.  68 Fed. Reg. 7,020 (Feb.11, 2003).  

Hallux valgus is evaluated under the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2015).  A maximum 10 percent rating is warranted for unilateral hallux valgus if the condition is severe and disabling to a degree equivalent to amputation of the great toe, or if it has been operated on with resection of the metatarsal head.  

Words such as "moderate," "moderately severe," and "severe" are not defined in  the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."    38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

On pre-discharge VA examination in July 2007, bilateral pes planus and bilateral hallux valgus were noted.  A history of moderately-severe bilateral hallux valgus with bunions and pain was noted.  The Veteran reported bilateral foot pain which prevented him from performing too much running.  He was also prevented from sports activities and daily heavy duty activities.  The treatment was just wearing proper shoes.  The Veteran failed to appear for X-ray studies.  The examiner noted that in-service March 2006 bilateral foot X-rays found moderate bunions.  The studies were negative for arthritis.  Physical examination noted a right hallux valgus of 50 degrees, and left hallux valgus of 48 degrees with metatarsophalangeal joint pain.  The diagnosis was bilateral hallux valgus with a bunion of each great toe and recurrent episodic pain.  

A VA examination was conducted in September 2009.  The Veteran stated that he did not miss any work due to his bilateral hallux valgus.  He was able to perform the activities of daily living.  He could stand for 30 minutes, sit for an unlimited amount of time, walk for 60 minutes, climb five flights of stairs, and lift 50 to 100 pounds.  He could not run due to his low back and feet pain.  Regarding his bilateral hallux valgus he reported pain of 4 on a scale of 10.  Physical examination noted moderately large bunions with minimal tenderness to palpation.  Marked hallux valgus with lateral subluxation of the first proximal phalanx, and bunions were found on bilateral foot X-ray.  There was no painful foot motion.  

A VA examination was conducted in March 2013.  The examiner stated that the Veteran had mild or moderate symptoms due to his bilateral hallux valgus.  The bilateral hallux valgus was 45 degrees.  He has not had surgery for the condition.  The examiner stated that he Veteran's bilateral hallux valgus would limit the Veteran in any vocation that involved prolonged standing and walking.  There    was no significant change from the September 2009 X-ray.   

For a compensable rating to be assigned for the bilateral hallux valgus under Diagnostic Code 5280, the evidence must reflect "severe" disability, equivalent to that which would result from amputation of the great toe.  The Board finds that a compensable rating for either the right or left hallux valgus is not warranted for any portion of the rating period on appeal.  Indeed, there is no showing of any operative procedure for the bunions of the left and right great toes.  Although the disabilities cause pain and limit some of the Veteran's functioning, the evidence does not show that that the conditions are so severe that they are equivalent to amputation of either great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  Therefore, the Board finds that a compensable rating for hallux valgus of either foot under Diagnostic Code 5280 is not warranted. 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his bilateral hallux valgus.  

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and increased ratings are denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Other Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In any event, the Veteran does not contend and the evidence does not show that his disabilities result in marked interference with employment or that he has been frequently hospitalized for his conditions.  
Consequently, referral for extraschedular consideration is not warranted.  

As a final matter, the record reflects the Veteran is currently employed as a civilian at an air force base.  The Veteran has not alleged that he is unemployable due to   his claimed disabilities.  Accordingly, a claim for a total disability rating based on individual unemployability has not been raised, and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
 


ORDER

Entitlement to an increased initial rating for lumbar strain, both prior to and since March 19, 2013, is denied.

Entitlement to compensable rating for right hallux valgus/bunion is denied. 

Entitlement to a compensable rating for left hallux valgus/bunion is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


